MEMORANDUM ***
This is a petition for review of the Board *804of Immigration Appeal’s (“BIA”) order denying petitioners’ motion to reopen their removal proceedings.
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
The BIA properly construed petitioners’ most recent motion before the BIA as a motion to reconsider because the motion did not include any new evidence to support reopening. See 8 C.F.R. § 1003.2(c)(1). As such, the BIA did not abuse its discretion when it denied petitioners’ motion as barred by the regulatory numerical limitations. See 8 C.F.R. § 1003.2(b)(2); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (holding that BIA denials of motions to reopen or reconsider are reviewed for abuse of discretion).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). This petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.